


JUN 2 7 2012

COURT FilE NUMBER 1101-11261 JUDICIAL CENTRE OF CALGARY

COURT OF QUEEN&apos;S BENCH OF ALBERTA

JUDICIACl ENTRE CALGARY

APPLICANT IN THE MATTER OF THE COMPANIES&apos; CREDITORS ARRANGEMENT
ACT,R.S.C.1985,c.C-36,AS AMENDED

AND IN THE MATTER OF ROGERS OIL & GAS INC.

DOCUMENT ORDER (Creditors&apos;Meeting)

ADDRESS FOR SERVICE AND CONTACT INFORMATION OF PARTY FILING THIS DOCUMENT

David Mann I Robert J.Kennedy

Fraser Milner Casgrain LLP

15th Floor,850- 2"d Street S.W.

·Calgary,Alberta T2P OR8

Ph. (403) 268-7097 I (403) 268-7161

Fx. {403) 268-3100

File No.:538224-2

DATE ON WHICH ORDER WAS PRONOUNCED: June 26,2012

NAME OF JUDGE WHO MADE THIS ORDER: The Honourable Justice LoVecchio

ORDER

UPON the application of Rogers Oil & Gas Inc. ("ROGI");AND UPON having read the
Affidavit of Jerri Beauchamp sworn June 25, 2012 (the "Beauchamp Affidavit"),
and the Eighth Report of Ernst & Young Inc., the Court appointed monitor in the
proceedings (the "Monitor&apos;&apos;), dated June 25,

2012 (the "Eighth Report"), all filed; AND UPON having read the terms and
provisions of the Plan of

Compromise or Arrangement,dated June 25,2012, and attached hereto as Schedule
"A" (the "Plan"); AND UPON HEARING counsel for ROGI,the Monitor and other
interested parties;

6960278_3ICALOOCS

- 2-

·IT IS HEREBY ORDERED THAT: Service of Application

1. Service of the notice of this application and the supporting materials is
hereby validated, and no

other person is required to have been served with notice of this application,
and time for service of this application is hereby abridged to that actually
given.

Defined Terms

2. Unless otherwise defined in this Order, all capitalized terms used in this
Order shall have the meaning ascribedto such terms in the Plan.

Extension of Stay

3. The Stay Period,as defined in the Initial Order, is hereby extended up to and
including July 27,2012. Filing of the Plan4. ROGI is hereby authorized and
directed to file the Plan, to present the Plan to the AffectedCreditors for
their consideration in accordance with the terms ofthis Order and to seek
approval of the Plan in the manner set forth herein.5. ROGI be and is hereby
authorized to vary, amend, modify or supplement the Plan by way of a
supplementary or amended and restated plan or plans of compromise or arrangement
(an "Amended Plan") at any time prior to the meeting of Affected Creditors (the
"Creditors&apos; Meetins"), provided that the Plan is amended in accordance with
its terms, and ROGI or the Monitor, as applicable,(i) files the Amended Plan
with this Court,(ii) posts the Amended Plan on the Monitor&apos;s Website,and
{iii) serves the Amended Plan on the Affected Creditors.6. ROGI is hereby
authorized to vary, amend, modify or supplement the Plan, in accordance with its
terms, at any time during the Creditors&apos; Meeting, with the prior consent of
the Monitor, provided that oral notice of any such
variation,amendment,modification or supplement is given to all Affected
Creditors holding an Affected Claim (each an "Eligible Voting Creditor") present
in person or by proxy (and in such case,notice given to the Eligible Voting
Creditor&apos;s proxyholder

6960278_3ICALDOCS

-3-

shall be sufficient) at the Creditors&apos; Meeting prior to the vote being
taken at the Creditors&apos; Meeting, in which case any such variation,
amendment, modification or supplement shall be deemed to be part of and
incorporated into the Plan, and such Amended Plan shall be promptly posted on
the Monitor&apos;s Website (as defined herein) and filed with the CCAA Court as
soon as practicable following the Creditors&apos; Meeting.7. ROGIbe and is
hereby authorized to vary,amend,modify or supplement the Plan, in accordance
with its terms,at any time and from time to time after the Creditors&apos;
Meeting (both prior to and subsequent to the Sanction Order, if granted),
without obtaining a further Order of this Court and without notice to any
Creditors, if ROGI and the Monitor, acting reasonably and in good faith,
determine that such variation, amendment, modification or supplement is of an
administrative nature that is not adverse to the financial or economic interests
of any of the Affected Creditors under the Plan and is necessary in order to
give effect to the substance of the Plan or the Sanction Order.

Classification of Creditors

8. For the purposes of considering and voting on the Plan and receiving
distributions thereunder, there shall be 3 separate classes of Affected
Creditors,as set out in the Plan.

Notice of Creditors&apos; Meeting and Information Package

9. The form of notice to Affected Creditors of the Creditors&apos; Meeting (the
"Notice of Creditors&apos; Meeting") and the form of Proxy in substantially the
forms attached to this Meeting Order as Schedules "B" and "C",respectively,are
hereby approved.10. The Monitor shall send a copy of the Notice of
Creditors&apos; Meeting as soon as practicable, and in any event not later than
June 29, 2012, to each Affected Creditor by regular mail, facsimile, courier or
e-mail at the last known address (including the last known fax number or e-mail
address) for such Affected Creditor specified by such Affected Creditor in the
Claims Procedure Order (if any).11. The Notice of Creditors&apos; Meeting shall
include a specification of the web address where each Affected Creditor will be
able to access and retrieve copies the following documents (collectively,the
"Information Package"):

6960278_3ICALDOCS

-4-

(a) this Meeting Order; (b) the Plan;(c) a copy of the Eighth Report;(d) the
Notice of Creditors&apos; Meeting;and(e) a copy of the form of Proxy to be used
by the Affected Creditors.12. The Chair (as defined herein) be and is hereby
authorized to accept and rely upon proxies substantially in the form attached as
Schedule "C" hereto. Notwithstanding paragraphs 9 and10 hereof, the Monitor may
from time to time, make such min.or changes to the InformationPackage as the
Monitor, in consultation with ROGI, considers necessary or desirable to conform
the content thereof to the terms of the Plan or this Meeting Order,or to
describe the Plan.13. The Monitor shall cause a copy of the Information Package
to be posted on the Monitor&apos;s website at www.ev.com/ca/ROGI (the
"Monitor&apos;s Website") within five (5) Business Days of the granting of this
Meeting Order and in the case of any amendments made thereto in accordance with
paragraph 11hereof, as soon as practicable after such amendments are made.14.
The Monitor shall send by regular mail, fat!itrHJejl.&apos;\tQu,rjer r e man as
soon as practicable following a request therefore, a copy of the Information
Package to each Creditor who,no later than two (2) Business Days prior to the
Creditors&apos; Meeting (or any adjournment thereof),makes a written request for
it.

Notice Sufffcfent

15. The sending of the Information Package to Affected Creditors and the posting
of the Information Package on the Monitor&apos;s website, in the manner set out
in paragraphs 9 through 14, shall constitute good and sufficient service of this
Meeting Order, the Plan and the Notice of Creditors&apos; Meeting on all Persons
who are entitled to receive notice thereof in these proceedings, or who wish to
be present in person or by proxy at the Creditors&apos; Meeting or in these
proceedings, and no other form of notice or service need be made on such Persons
and no other document or material need be served on such Persons in respect of
the Creditors&apos; Meeting or these proceedings. Service shall be effective,in
the case of regular mailing, three (3)

6960278_3ICALOOCS

-5-

Business Days after the date of mailing, in the case of service by courier, on
the day after the courier was sent, and in the case of service by fax or
e-mail,on the day after the fax or e-mail was transmitted, unless such day is
not a Business Day, or the fax or e-mail tra11smission was made after 5:00p.m.
(Calgary time),in which case,on the next Business Day.

Creditors&apos; MeetinR

16. A representative of the Monitor shall preside as the chair of the
Creditors&apos; Meeting (the "Chair") and shall decide all matters relating to
the rules and procedures at, and the conduct of, the Creditors&apos; Meeting in
accordance with the terms of the Plan, this Creditors&apos; Meeting Order and
further Order of this Court. The Chair may adjourn the Creditors&apos; Meeting
at his/her discretion.17. ROGI shall call,hold and conduct the Creditors&apos;
Meeting on July 18,2012 at the offices of Fraser Milner Casgrain LLP, located at
1500 - 850 2"d Street S.W., Calgary, Alberta, at 10:00 a.m. (Calgary time) (the
"Meeting Date"), or as adjourned to such places and times as the Chair may
determine, for the purposes of the Affected Creditors considering and voting on
the Plan and transacting such other business as may be properly brought before
the Creditors&apos; Meeting.

Attendance at Creditors&apos;Meeting

18. The only Persons entitled to notice of, attend or speak at the
Creditors&apos; Meeting are the Affected Creditors (or their respective proxy
holders),representatives of ROGJ,the Monitor, the legal counsel or agent of any
of the foregoing, the Chair, Scrutineers and the Secretary (as defined herein).
Any other Person may be admitted to the Creditors&apos; Meeting only by
invitation of ROGIor the Chair.19. An Eligible Voting Creditor that is not an
individual may only attend and vote at the Creditors&apos; Meeting if it has
appointed a proxyholder to attend and act on its behalf at the Creditors&apos;
Meeting.

Voting at the Creditors&apos;Meeting

20. Any Creditor holding a Claim that has not been filed or asserted in
accordance with the ClaimsProcedure Order, or that has filed a Claim that has
been disallowed and for which the appeal

6960278_3ICALOOCS

-6-period has expired with no appeal, will not be entitled to vote on the Plan·
at the Creditors&apos; Meeting in respect of its Claim.21. The only Persons
entitled to vote at the Creditors&apos; Meeting in person or by proxy,are the
EligibleVoting Creditors.22. Each Eligible Voting Creditor shall have one
vote,which vote shall have the aggregate value of its Affected Claim (as
determined in accordance with the Claims Procedure Order, the Plan or any other
order of the Court), as applicable.23. No Person shall be entitled to vote on
the Plan in respect of a claim that is an Unaffected Claim.24. The quorum
required at the Creditors&apos; Meeting shall be any three (3) Eligible Voting
Creditors present in person or by proxy at the Creditors&apos; Meeting.25.
If:{a) the requisite quorum is not present at the Creditors&apos; Meeting;(b)
the Creditors&apos; Meeting is postponed by a vote of the majority in value of
the Claims of the Eligible Voting Creditors present in person or by proxy;or{c)
the Chair otherwise decides to adjourn the Creditors&apos; Meeting,then the
Creditors&apos; Meeting shall be adjourned to such date, time and place as may
be designated by the Chair. The announcement of the adjournment by the Chair,
the posting of notice of such adjournment on the Monitor&apos;s Website and
written notice thereof to the service Jist shall constitute sufficient notice of
the adjournment and ROGI and the Monitor shall have no obligation to give
further notice to any Person of the adjourned Creditors&apos; Meeting.26. Every
question submitted to the Creditors&apos; Meeting,except to approve the Plan
resolution, any amendment to or in respect of the Plan or an adjournment of the
Creditors&apos; Meeting, will be decided by a majority of votes given on a show
of hands or, if by confidential written ballot at the discretion of the Chair,by
a simple majority in number of the Eligible Voting Creditors.

6960278_3ICALDOCS

,·

.7.

27. The Ct)air shall direct a vote by the Eligible Voting Creditors on the
resolution substantially in the form attached hereto as Schedule "D" to approve
the Plan (i) by way of written ballot, or (ii) if the Chair deems it
appropriate, by a show of hands.28. The Monitor may appoint scrutineers (the
"Scrutlneers") for the supervision and tabulation of the attendance, quorum, and
votes cast at the Creditors&apos; Meeting. A Person or Persons designated by the
Monitor shall act as secretary (the "Secretary&apos;&apos;) at the
Creditors&apos; Meeting and shall tabulate all Claims voted at the
Creditors&apos; Meeting.· 29. The result of any vote conducted. at the
Creditors&apos; Meeting shall be binding upon each and every Affected
Creditor,whether or not such Affected Creditor was present or voted at the
Creditors&apos; Meeting,without prejudice to such Affected Creditor&apos;s
ability to oppose the Plan at the Sanction Hearing.30. Following the vote at the
Creditors&apos; Meeting, the Monitor shall tally the votes cast and determine
whether the Plan has been approved by the majorities of Eligible Voting
Creditors required pursuant to section 6 of the CCAA (the "Required
Majorities").31. The Monitor shall file its report to this Court by no later
than one (1) Business Day after the Meeting Date with respect to the results of
the votes cast, including whether the Plan has been accepted by the Required
Majorities.

Voting By Proxies

32. All proxies submitted in respect of the Creditors&apos; Meeting (or any
adjournment thereof) shall be in substantially the form attached to this Order
as Schedule "C" or in such other form as is acceptable to the Monitor or the
Chair.33. An Eligible Voting Creditor wishing to appoint a proxy to represent
such Eligible Voting Creditor at the Creditors&apos; Meeting (or any adjournment
thereof) may do so by inserting such Person&apos;s name in the blank space
provided on the form of proxy and sending the completed form to the Monitor by
e-mail to peter.chisholm@ca.ey.com, or if the completed form cannot be sent by e
mail,it shall be sent by registered mail,facsimile or courier to:Ernst & Young
Inc. Attn: Peter Chisholm

6960278_3ICALDOCS

-8-

1000-440 2 Avenue SW Calgary, Alberta T2P 5E9Telephone:(403) 206-5061Fax:(403)
206-507534. A proxy must be received by the Monitor by noon (Calgary time) on
the last Business Day preceding the date set for the Creditors&apos; Meeting or
any adjournment thereof, or delivered by hand to the Chair prior to the
commencement of the Creditors&apos; Meeting (or commencement of an adjo rned
Creditors&apos; Meeting in case of adjournment). After commencement of the
Creditors&apos; Meeting (or commencement of an adjourned Creditors&apos; Meeting
in case of adjournment),no proxies shall be accepted by the Monitor.35. The
following shall govern the submission of proxies and any deficiencies in respect
of the form or substance of proxies filed with the Monitor:(a) an Eligible
Voting Creditor who has given a proxy may revoke it (unless it has agreed
otherwise) as to any matter on which a vote has not already been cast pursuant
to its authority, by an instrument in writing executed by such Eligible Voting
Creditor or by its attorney,duly authorized in writing or,if an Eligible Voting
Creditor is not an individual, by an officer or attorney thereof duly
authorized, and deposited with the Monitor as provided in paragraph 34 above;(b)
if no name has been inserted in the space provided to designate the proxyholder
on the proxy, the Eligible Voting Creditor shall be deemed to have appointed
Neil Narfason of the Monitor (or such other Person as Neil Narfason, in his/her
sole discretion, may designate) as the Eligible Voting Creditor&apos;s
proxyholder;(c) if the proxy is not dated in the space provided, it shall be
deemed to be dated on the date it is received by the Monitor;(d) a proxy
submitted by an Eligible Voting Creditor that bears or is deemed to bear a later
date than an earlier proxy submitted by such Eligible Voting Creditor shall be
deemed to revoke the earlier proxy;(e) if more than one valid proxy for the same
Eligible Voting Creditor and bearing or deemed to bear the same date are
received by the Monitor with conflicting instructions, such proxies shall not be
counted for the purposes of the vote;

6960278_3ICALDOCS

-9-

(f) the Person named in the proxy shall vote the Claim, as applicable, of the
Eligible Voting Creditor in accordance with the direction of the Eligible Voting
Creditor appointing such Person on any ballot that may be called for. In the
absence of any such direction, such Claim, as applicable,shall be voted in
favour ofthe Plan resolution;

(g) a proxy confers a discretionary authority upon the Person named therein with
respect to amendments or variations to the matters identified in the notices of
the Creditors&apos; Meeting and in this Plan, and with respect to other matters
that may properly come before the Creditors&apos; Meeting;and(h) the Monitor in
consultation with ROGIis hereby authorized to use reasonable discretion as to
the adequacy of compliance with respectto the manner in which any proxy is
completed and executed, and may waive strict compliance with the requirements in
connection with the deadlines imposed in connection therewith.Hearing for
Sanction of the Plan36. If the Plan is approved by the Required
Majorities,ROGIshall seek Court approval of the Plan at an application for the
Sanction Order, which motion shall be returnable before this Court at

11:00 am (Calgary time) on July 20, 2012, or as soon after that date as the
matter can be heard

(the "Sanction Hearing").37. Service of the Monitor&apos;s Eighth· Report in
accordance with paragraph 11 hereof,the posting of this Meeting Order and
Information Package in accordance with paragraph 13 hereof, shall constitute
good and sufficient service of the notice of the Sanction Hearing on all Persons
who may be entitled to receive notice of the Sanction Hearing,and no other form
of notice or service need be made on such Persons, and no other document or
materials need be served on such Persons in respect of the Sanction Hearing
unless they have requested the service of these materials.

38. Any Person (other than ROGI,the Monitor and other Persons already on the
Service List) wishing to receive materials and appear at the Sanction Hearing
shall serve upon the lawyers for ROGI and the Monitor,and file with this Court,a
written request for these materials by not later than

5:00 pm (Calgary time) on July 18, 2012.

6960278_3ICALDOCS

39. Any party who wishes to oppose the motion for final sanctioning of the Plan
shall serve upon the lawyers for both ROGI and the Monitor, and upon all other
parties on the service list, by not later than 5:00pm (Calgary time) on July 18,
2012, a copy of the materials to be used to oppose the motion for approval of
the Plan, setting out the basis for such opposition.40. If the Sanction Hearing
is adjourned, only those Persons who are listed on the Service List (which shall
include those Persons who have complied with paragraph 38 of this Order) shall
be served with notice of the adjourned date.

General

41. The Monitor in consultation with ROGI may, in its discretion, generally or
in individual circumstances, waive in writing the time limits imposed on any
Creditor under this Creditors&apos; Meeting Order if the Monitor, in
consultation with ROGI, deems it advisable to do so, without prejudice to the
requirement that all other Creditors must comply with this Meeting Order.42. If
any deadline set out in this Meeting Order falls on a day other than a Business
Day, the deadline shall be extended to the next Business Day.43. Notwithstanding
the terms of this Order, ROGI or the Monitor may apply to this Court from time
to time for such further order or orders as it considers necessary or desirable
to amend, supplement or replace this Creditors&apos; Meeting Order."S.J.
LoVecchio"Justice of the Court of Queen&apos;s Bench of Alberta

6960278_3ICALDOCS

SCHEDULE "A" TO MEETING ORDER

(CCAA PLAN)

6960278_3fCALDOCS

,

Clerk&apos;s stamp:

COURT FILE NUMBER 1101-11261

COURT OF QUEEN&apos;S BENCH OF ALBERTA

JUDICIAL CENTRE CALGARY

APPLICANTS IN THE MATIER OF THE COMPANIES&apos; CREDITORS ARRANGEMENT ACT,
R.S.C.1985,c. C-36,AS AMENDED

. AND IN THE MATIER OF ROGERS OIL & GAS INC.

DOCUMENT PLAN OF ARRANGEMENT AND COMPROMISE OF ROGERS OIL & GAS INC.




ADDRESS FOR SERVICE AND CONTACT INFORMATION OF PARTY FILING THIS DOCUMENT

David Mann I Robert J. Kennedy

Fraser Milner Casgrain LLP

lSth Floor,850- 2nd Street S.W. Calgary,Alberta T2P ORB

Ph. (403) 268-7097 /(403) 268-7161

Fx. (403) 268-3100

File No.:538224-2

PLAN OF ARRANGEMENT AND COMPROMISE OF ROGERS OIL & GAS INC.

PURSUANT TO THE COMPANIES&apos;CREDITORS ARRANGEMENT ACT (CANADA) June 25,2012

6950542_4ICALOOCS

- i-

TABLE OF CONTENTS

ARTICLE 1Background and Purpose
......••.•.•..•.........................•.....•...................•......•.............................•.....11.1
Background
......................................................................••.....•................••....•••..•.........•...•......•...11.2
Purpose
........................................................................................................................................1ARTICLE
2 Classification and Affected Creditors
...............•............................•.....................................•........12.1
Classification
................................................................................................................................12.2
Persons Affected by the Master Plan
..........................................................................................22.3
Claims Unaffected by the Master Plan
........................................................................................22.4
No Vote or Distribution in Respect of Unaffected Claims
...........................................................22.5 Subsection 6(3)
CCAA Requirements- Certain Crown Claims
....................................................22.6 No Payment on Account
of Equity Claims
...................................................................................2ARTICLE
3 TREATMENT OF AFFECTED CLAIMs
..............................................................................................33.1
Abby Plan
.................,...................................................................................................................33.2
Distribution in Satisfaction of Affected Claims
............................................................................43.3
Distributions.................................................................................................................................S3.4
Alternative
Plan............................................................................................................................53.5
Currency........................................................................................................................................?3.6
Extinguishment of
Claims.............................................................................................................7ARTICLE
4 Creditors&apos; Meeting
.......................................................................................................................74.1
Conducts of Creditors&apos;
Meeting...................................................................................................?4.2
Voting for Holders of Proven
Claims............................................................................................7.4.3
Acceptance of the Master
Plan....................................................................................................7ARTICLE
5 Conditions of Master Plan
Implementation.................................................................................?5.1
Sanction Order
.............................................................................................................................7ARTICLE
6 Conditions of Plan Implementation and
Termination..................................................................86.1
Conditions of Abby Plan
Implementation....................................................................................86.2
Conditions of Alternative Plan
Implementation..........................................................................96.3
Waiver of
Condition.....................................................................................................................96.4
Monitor&apos;s
Certificate....................................................................................................................96.5
Failure to Satisfy Master Plan
Conditions..................................................................................10ARTICLE
7 Master Plan Implementation
.....................................................................................................107.1
Release of Claims
.....................................................................................................................107.2
Monitor&apos;s On-going Obligations from and after the Plan Implementation Date
......................10ARTiCLE 8
GeneralProvisions......................................................................................................................118.1
Amendments to the Master
Plan...............................................................................................118.2
Further Assurances
....................................................................................................................118.3
Paramountcy..............................................................................................................................118.4
Waiver of Defaults
.....................................................................................................................118.5
Compromise Effective for all
Purposes......................................................................................128.6
Termination................................................................................................................................128.7
Notices
.......................................................................................................................................12ARTICLE
9 Definitions and Interpretation
...................................................................................................149.1
Definitions..................................................................................................................................149.2
Article and Section
Reference....................................................................................................149.3
Extended Meanings
...................................................................................................................149.4
Interpretation Not Affected by Headings
..................................................................................149.5
Date of Any
Action.....................................................................................................................14

6950542_4JCALOOCS

- ii-9.6 Statutory References
.................................................................................................................149.7
Successors and Assigns
...............................................................................................................149.8
Governing Law
...........................................................................................................................149.9
Inclusive
Meaning......................................................................................................................159.10
Schedules
...................................................................................................................................15

6950542_4JCALDOCS

ARTICLE 1

BACKGROUND AND PURPOSE

1.1 BackgroundRogers Oil & Gas Inc. ("ROGI") is a private corporation
incorporated pursuant to the laws of the Province of Alberta. Common shares of
ROGIare not listed for trading on any stock exchange.The circumstances and
events leading up to the CCAA Proceedings and the development of this plan of
arrangement (the "Master Plan") are described in the Monitors&apos; Eighth
Report, the Information Circular and this Master Plan.1.2 PurposeThe purpose of
this Master Plan is to effect a compromise and arrangement of all Affected
Claims (as finally determined in accordance with the Claims Procedure Order)
against ROGI in a manner that provides consistent and equitable treatment of the
Affected Creditors in the expectation that a greater benefit will be derived
from the implementation of the Master Plan for the holders of Affected Claims
than would result from a bankruptcy,immediate sale or forced liquidation of
ROGI&apos;s Assets. The Master Plan seeks to achieve a balance of the equities
of the stakeholders of ROGI by providing a return on the Affected Claims of
Affected Creditors that is superior to that available to Affected Creditors
under a bankruptcy,immediate sale or forced liquidation of ROGI&apos;s
assets.The Master Plan will seek to implement the Abby Plan. In the event the
conditions precedent set forth in section 6.1herein are not satisfied or waived
in accordance with the Master Plan,the Master Plan will then revert to implement
the Alternative Plan, as set out herein. The Monitor supports the implementation
of the Alternative Plan (in the event the Abby Plan is not implemented) as the
Alternative Plan will, in any event,derive a greater benefit to the Debenture
Holders than would result from a bankruptcy or other liquidation of ROGI.The
transactions contemplated by this Master Plan are to be implemented under the
CCAA.ARTICLE2

ClASSIFICATION AND AFFECTED CREDITORS

2.1 ClassificationFor the purposes of voting on and receiving distributions
pursuant to this Master Plan, there shall be three classes of Debenlure Holders
(the "Classes"). The Debenture Holders will form three separate Classes as
follows:(a) the Debenture Holders who hold series 1 debentures will form Class 1
for voting purposes;(b) the Debenture Holders who hold series 2 debentures will
form Class 2 for voting purposes;and(c) the Debenture Holders who hold series 3,
4, 5,and 6 debentures will form Class 3 for voting purposes.

6950542_4ICALDOCS

-2-

2.2 Persons Affected by the Master PlanOn the Plan Implementation Date,this
Master Plan shall affect and be binding upon ROGI,the Affected Creditors and
their respective heirs, administrators, executors, legal personal
representatives, successors and assigns,as the case may be. For greater
certainty,this Master Plan shall not affect or be binding upon any Unaffected
Claims.2.3 Claims Unaffected by the Master PlanThe Master Plan does not
compromise the following Claims and rights that arise in respect thereof which
will be paid or otherwise satisfied in accordance with their respective existing
arrangements or terms,or as otherwise may be agreed between such Unaffected
Creditor and ROGI, as the case may be (collectively,the "Unaffected Claims"):(a)
Claims secured by the CCAA Charges;(b) fees and expenses of the Monitor,its
legal counsel and counsel to ROGI, in accordance with the CCAA Initial Order and
any subsequent Orders;(c) Claims arising or accruing for the provision of goods
or the performance of services, or both,to ROGIon or after the CCAA Filing
Date;(d) the Claims of Unsecured Creditors;(e) Claims of current employees
(excluding directors and officers) for all amounts owing them in their capacity
as such, by statute or otherwise for or on account of accrued and unpaid
salary,wages,bonuses, vacation pay,retention bonuses, or other compensation for
work done or services provided in such capacity,and for the reimbursement of any
expenses incurred by them in carrying out their duties as such to the extent
that the incurrence of such expenses was properly authorized and the amount of
such expenses to incurred was reasonable;and

(f) all Restructuring Costs.

2.4 No Vote or Distribution in Respect of Unaffected ClaimsNo holder of an
Unaffected Claim shall be entitled to vote on or receive any distributions under
thisMaster Plan in respect of such Unaffected Claim.2.5 Subsection 6(3) CCAA
Requirements- Certain Crown ClaimsAll Crown Claims in respect of all amounts
that were outstanding at the CCAA Filing Date or that were related to the period
of time ending on the Plan Implementation Date shall be paid in full to the
Crown within six months ofthe Sanction Order,as required by section 6(3) of the
CCAA.2.6 No Payment on Account of Equity ClaimsNo payment on account of equity
Claims shall be made under this Master Plan.

6950542_4ICALDOCS

-3-

ARTICLE 3

TREATMENT OF AFFECTED CLAIMS

3.1 Abby Plan(a) Articles of Reorganization. Promptly following the making of
the Sanction Order, ROGI will file or cause to be filed the Articles of
Reorganization pursuant to the ABCA, whereby,among other things:(i) the
authorized capital of ROGI shall consist of (i) an unlimited number of Common
Shares, and (ii) Class A Special Shares equal to the number of outstanding
common shares of ROGI;and

(ii) each issued and outstanding common share of ROGI shall be changed into one
Class A Special Share whereby each holder of common shares of ROGI (equity
Claims) shall receive the number of Class A Special Shares equal to the number
of common shares previously held by them.

(b) Reorganization. Promptly following the filing of the Articles of
Reorganization, and subject to the terms and conditions of the Master Plan:

(i) ROGI shall issue 100 Common Shares to Abby in consideration for 20,233,615

Abby Preferred Shares in the capital of Abby registered in the name of the
Monitor to be held in trust by the Monitor and dealt with in accordance with
this Plan;(ii} ROGI shall redeem the issued and outstanding Class A Special
Shares for no consideration;(iii) the Monitor shall transfer beneficial
ownership of the 20,233,615 AbbyPreferred Shares to the Debenture Holders, as
set out in section 3.1(b)(v);(iv} accumulate the cash pool (the "cash Pool") for
distribution to the Unsecured Creditors and Debenture Holders as described in
section 3.3. The Cash Pool will be accumulated from 50% of the total net revenue
proceeds, being the net revenues less capital expenditures, of ROGI over a
twelve month period commencing upon the Plan Implementation Date (the "Abby Plan
Revenues");(v) with respect to the Abby Preferred Shares:(A) Debenture Holders
may, upon their respective Abby Preferred Shares being held by the Monitor for a
period greater than 6 months, elect to convert their Abby Preferred Shares for
no consideration in exchange for an equal number of Abby Common Shares (the
"Share Election"). Upon the Monitor&apos;s receipt of a Share Election from a
Debenture Holder, the Monitor and Abby shall take such steps as may be necessary
to register the Abby Common Shares in the name of or as directed by the
Debenture Holder that beneficially owns such shares in accordance with this
plan;

6950542_4jCALDOCS

-4-(B) in the event a Debenture Holder exercises the Share Election, that
Debenture Holder shall immediately cease to receive any further distributions
from the Cash Pool. For greater certainty, those Debenture Holders that do not
exercise the Share Election will continue to receive distributions from the Cash
Pool, until such Share Election is exercised;and

(C) in any event, all Abby Preferred Shares held by Debenture Holders shall
automatically be converted for no consideration into an equal number of Abby
Common Shares twelve months after the Plan Implementation Date.

3.2 Distribution in Satisfaction of Affected Claims(a) If the Required Majority
of Affected Creditors in each of the Classes vote to approve this Master Plan
and upon satisfaction or waiver by ROGI of the conditions precedent set out in
Article 5 and section 6.1, each of the Affected Creditors shall,in accordance
with this Master Plan and on the distribution date, receive:(i) in the case of
those Affected Creditors in Class 1:(A) sixty percent (60%) of the Cash Pool to
be paid on a monthly basis for a period of twelve months and allocated among the
Class 1 Affected Creditors in direct proportion to the amounts of their
respective Proven Claim,subject to section 3.1(b)(v)(B);and(B) 404,672 Abby
Preferred Shares allocated among the Class 1 Affected Creditors in direct
proportion to the amount of their respective Proven Claim;(ii) In the cases of
those Affected Creditors in Class 2:(A) thirty two percent (32%) of the Cash
Pool to be paid on a monthly basis for a period of twelve months and allocated
among the Class 2 Affected Creditors in direct proportion to the amounts of
their respective Proven Claim,subject to section 3.1(b)(v)(B);and(B) 6,879,429
Abby Preferred Shares allocated among the Class 2 Affected Creditors in direct
proportion to the amount of their respective Proven Claim;

{iii) In the case of those Affected Creditors in Class 3:

(A) eight percent (8%) of the Cash Pool to be paid on a monthly basis for a
period of twelve months and allocated among the Class 3 Affected Creditors in
direct proportion to the amounts of their respective Proven Claim,subject to
section 3.1(b)(v)(B);and




6950542_4ICALDOCS

-5-

(B) 12,949,514 Abby Preferred Shares allocated among the Class 3 Affected

Creditors in direct proportion to the amount of their respective Proven

Claim.

3.3 Distributions

(a) Unsecured Claims. ROGI, at the direction of the Monitor, shall make all
payments in satisfaction of Unsecured Claims from the Cash Pool or otherwise
within 45 Business Days following the Plan Implementation Date.

(b) Debenture Holders. ROGI,at the direction of the Monitor,shall:

(i) commence distributions in respect of the Cash Pool payments to the Debenture
Holders within 45 Business Days following the Plan Implementation Date, as set
out in section 3.2. For greater certainty,ROGI shall distribute the monthly Cash
Pool payments to the Debenture Holders within 30 Business Days after receipt of
Abby Plan Revenues;and

(ii) distribute the Abby Common Shares to the Debenture Holders, as set out in
section 3.1and section 3.2.

(c) Unclaimed Distributions. Unclaimed distributions will be discharged and
forever barred if unclaimed for six months after such distribution was made.

3.4 Alternative Plan

In the event the conditions precedent set forth in section 6.1in respect of the
Abby Plan are not fulfilled or waived in accordance with the Master Plan,the
Alternative Plan shall be implemented as follows:

(a) Implementation. Immediately following the expiry of the Abby Plan
Implementation Deadline, and upon the Chief Information Officer&apos;s agreement
to the Retainer, the Alternative Plan shall be implemented and ROGI, at the
direction of the Monitor, shall:

(i) Articles of Reorganization. File or cause to be filed the Articles of

Reorganization pursuant to the ABCA,whereby,among other things:

(A) the authorized capital of ROGIshall consist of (i) an unlimited number of
Common Shares, and (ii) Class A Special Shares equal to the number of
outstanding common shares of ROGI;

(B) each issued and outstanding common share of ROGI shall be changed into one
Class A Special Share whereby each holder of common shares of ROGI (equity
Claims) shall receive the number of Class A Special Shares equal to the number
of common shares previously held by them; and

(C) ROGI shall redeem the issued and outstanding Class A Special Shares for no
consideration.

6950542_4JCALOOCS

-6-

(ii) Unsecured Claims. Make all payments in satisfaction of Unsecured Claims
from the ROGI Revenues (as defined herein) or otherwise within 45 Business Days
following the Plan Implementation Date.

(iii) ROGIRevenues Distribution. ROGI&apos;s total net revenue proceeds,being
the net revenues less capital expenditures (the "ROGI Revenues"), until such
ROGI Revenues are depleted,to Debenture Holders as follows:

(A) in the case of those Affected Creditors in Class 1, sixty percent (60%) of
the ROGI Revenues to be paid on a quarterly basis and allocated among the Class
1Affected Creditors in direct proportion to the amounts of their respective
Proven Claim;(B) in the case of those Affected Creditors in Class 2, thirty two
percent (32%) of the ROGIRevenues to be paid on a quaterly basis and allocated
among the Class 2 Affected Creditors in direct proportion to the amounts of
their respective Proven Claim;and

(C) in the case of those Affected Creditors in Class 3, eight percent (8%) of
the ROGI Revenues to be paid on a quaterly basis and allocated among the Class 3
Affected Creditors in direct proportion to the amounts of their respective
Proven Claim.

In the event the Proven Claims of the Affected Creditors in Class 1are repaid,
the distributicm to Affected Creditors in Class 2 shall increase to sixty
percent (60%), and the distribution to Affected Creditors in Class 3 shall
increase to forty percent (40%).(iv) Common Share Distribution. Issue one (1)
Common Share to each DebentureHolder with a Proven Claim.(v) Monthly Reporting.
ROGJ shall provide monthly bank account reconciliations to the Monitor,
including copies of the ROGJ bank account statements and copies of the Petrex
Energy ltd. revenue statements in respect of the ROGI Revenues, on the 10th
Business Day following the end of a monthly reporting period.(vi) Cash Reserve.
ROGI shall obtain an engineering report within one year of implementation of the
Alternative Plan in order to ascertain the costs that would be associated with
the abandonment of wells pursuant to which ROGI has an interest (the
"Abandonment Costs"), and set aside the Abandonment Costs within a year after
such Engineering Report is received by ROGI and reported to the Monitor.(vii)
Director. Effective at the implementation of the Alternative Plan, all of the
existing directors of ROGI shall be removed from office and the Chief
Information Officer shall be appointed as the sole director of ROGJ to hold
office until the close of the next annual meeting of the shareholders of ROGI or
the signing of resolutions in lieu thereof or until such time as her successor
is elected or appointed.

6950542_4ICALOOCS

-7-3.5 CurrencyFor the purposes of voting or distribution, a Claim shall be
denominated in Canadian Dollars.3.6 Extinguishment of Claims

As of and from the Plan Implementation Date and in accordance with the
provisions of the Sanction Order,the treatment of Affected Claims under the
Master Plan shall be finaland binding on ROGIand all Affected Creditors (and
their respective heirs, executors, administrators, legal personal
representatives, successors and assigns) and all Claims other than Unaffected
Claims,shall be released and discharged as against ROGI.

If any Creditor fails to prove any Claim it may have in accordance with the
claims procedure set out in the Claims Procedure Order or this Master Plan prior
to the applicable Claims Bar Date (an "Unproven Claim"), the Unproven Claim will
be extinguished upon implementation of the Master Plan. For greater certainty,
Unproven Claims shall not be entitled to vote on the Master Plan.

ARTICLE4

CREDITORS&apos; MEETING

4.1 Conducts of Creditors&apos;MeetingThe Creditors&apos; Meeting in respect of
the Affected Creditors to consider and vote on this Master Plan shall be held
and conducted by the Monitor and ROGI in accordance with the terms of the
Creditors&apos; Meeting Order.4.2 Voting for Holders of Proven ClaimsFor the
purpose of considering and voting on the Master Plan,each Affected Creditor
shall be entitled to vote on this Master Plan at the Creditors&apos; Meeting to
the extent of the amount of the Proven Claim. For greater certainty, each
eligible Affected Creditor shall be entitled to one vote for each whole dollar
of Proven Claim.4.3 Acceptance of the Master PlanIf this Master Plan is approved
by the Required Majority of Affected Creditors, this Master Plan shall be
approved and shall be deemed to have been agreed to, accepted and approved by
each Affected Creditor and shall be binding upon all Affected Creditors.

ARTICLES

CONDinONS OF MASTER PLAN IMPLEMENTATION

5.1 Sanction OrderIf this Master Plan is approved by the Required Majority of
Affected Creditors,ROGIshall bring a motion before the Court for the Sanction
Order,which Sanction Order shall provide,among other things:(a) that (i) this
Master Plan has been approved by the Required Majority of Affected Creditors
entitled to vote at the Creditors Meeting in conformity with the CCAA, (ii) ROGI
has and is acting in good faith and has complied with the provisions of the

6950542_4ICALDOCS

-8-

CCAA, (iii) the Court is satisfied that ROGI has not done nor purported to do
anything that is not authorized by the CCAA, and (iv) this Master Plan and the
transactions contemplated by this Master Plan are fair and reasonable;

(b) that this Master Plan (including the compromises, arrangement· and releases
set out herein) shall be sanctioned and approved pursuant to section 6 of the
CCAA and will be binding and effective as herein set o.ut upon ROGI, the
Affected Creditors and all other Persons as provided for in this Master Plan or
in the Sanction Order;

(c) that the releases effected by this Master Plan shall be approved and
declared to be binding and effective as of the Plan Implementation Date upon all
Affected Creditors and all other Persons affected by this Master Plan;

(d) that the stay period shall have been extended to a date to be fixed by the
Court;and

(e) that the activities of the Monitor in conducting and administering the
Creditors&apos; Meeting are approved.

ARTICLE&

CONDITIONS OF PLAN IMPLEMENTATION AND TERMINATION

6.1 Conditions of Abby Plan Implementation

The implementation of the Abby Plan shall be conditional upon the satisfaction
or waiver, where applicable,of the following conditions for the benefit of ROGI:

(a) this Master Plan shall have been approved by the Required Majority of
Affected

Creditors;

(b) the Sanction Order shall have been granted by the Court in a form and
substance reasonably acceptable to ROGI and the Monitor, shall have been entered
and the operation and effect of the Sanction Order shall not have been stayed,
reversed or amended;

(c) all applicable appeal periods in respect of the Sanction Order shall have
expired and,in the event of an appeal or application for leave to appeal, final
determination thereof shall have been made lby the applicable appellate court;

(d) the stay period under the Initial Order shall have been extended to at least
the Plan Implementation Date and the Initial Order shall,as at the Plan
Implementation Date,be in full force and effect,not stayed or amended after the
date hereof;

(e) Abby shall have received a stock trading symbol from FINRA (Financial
Industry

Regulatory Authority) on or before August 24,2012 (a "Trading Symbol");

(f)

I

Abby shall have entered into an agreement with ROGI in respect of the matters
set forth

in section 3.1on or before July 17, 2012. Additionally, Abby shall have
completed the transactions and matters required to be completed by Abby
including taking all steps

6950542_4fCALOOCS

-9-

necessary to issue the Abby Preferred Shares, and the Abby Common Shares as
fully paid and non-accessible freely tradable common shares of Abby;(g) As at
the Plan Implementation Date,there is not an order, judgment,decree,regulation,
policy,law or other directive in effect by an Authorized Authority
prohibiting,restraining or otherwise preventing the implementation of this
Master Plan in accordance with its terms;and(h) there shall have been no
Material Adverse Change between the date of the CreditorsMeeting Order and the
Plan Implementation Date.6.2 Conditions of Alternative Plan ImplementationThe
implementation of the Alternative Plan shall be conditional upon the
satisfaction or waiver, where applicable, of the following conditions for the
benefit of ROGI:(a) this Master Plan shall have been approved by the Required
Majority of AffectedCreditors;(b) the Sanction Order s;hall have been granted by
the Court in a form and substance reasonably acceptable to ROGI and the Monitor,
shall have been entered and the operation and effect of the Sanction Order shall
not have been stayed, reversed or amended;(c) all applicable appeal periods in
respect of the Sanction Order shall have expired and,in the event of an appeal
or application for leave to appeal, final determination thereof shall have been
made by the applicable appellate court;(d) the stay period under the Initial
Order shall have been extended to at least the Plan Implementation Date and the
InitialOrder shall,as at the Plan Implementation Date,be in full force and
effect,not stayed or amended after the date hereof;(e) As at the Plan
Implementation Date,there is not an order,judgment,decree,regulation, policy,law
or other directive in effect by an Authorized Authority prohibiting,restraining
or otherwise preventing the implementation of this Master Plan in accordance
with its terms;and(f) there shall have been no Material Adverse Change between
the date of the CreditorsMeeting Order and the Plan Implementation Date.6.3
Waiver of ConditionROGI,as the case may be, with the consent of the Monitor,may
waive compliance with the conditions in whole or in part.6.4 Monitor&apos;s
CertificateUpon written notice from ROGI to the Monitor that the conditions set
out in Section 6.1or 6.2, as the case may be, have been satisfied or waived,the
Monitor shall, as soon as possible following receipt of

6950542_4ICALDOCS

,&apos;

-10-

such written notice, file with the Court a certificate which states that all
conditions precedent have been satisfied or waived for the purposes of the
Master Plan (the "Monitor&apos;s Certificate").

6.5 Failure to Satisfy Master Plan Conditions

If the conditions contained in this part are not satisfied or waived in
accordance with section 6.3 of the Master Plan, the Master Plan shall not be
implemented and the Master Plan and the Sanction Order shall cease to have any
further force or effect.

ARTICLE 7

MASTER PLAN IMPLEMENTATION

7.1 Release of Claims

Effective on the Plan Implementation Date, ROGI and its officers,
directors,employees, agents and the Monitor (collectively, "Released Parties"
and each a "Released Party") shall be released and discharged from any and all
Claims, demands, actions,causes of action,counterclaims,suits,debts,sums of
money, accounts,covenants,damages, judgments,expenses, executions, liens and
other recoveries on account

of any liability, obligation,-demand or cause of action of whatever nature that
any Creditor may be entitled to assert whether known or unknown, matured or
unmatured,foreseen or unforeseen,existing or hereafter existing, based in whole
or in part of any act or omission, transaction, dealing or other occurrence
existing or taking place on or prior to the Plan Implementation Date relating
to,arising out of or in connection with: (i) the Claims, (ii) the business and
affairs of ROGI, (iii) this Master Plan, (iv) the . CCAA Proceedings, or (v) the
reorganization contemplated by the Master Plan, provided that nothing herein
will:

(a) release or discharge ROGI from or in respect of any Unaffected Claim or from
or in respect of its obligations to the Creditors under this Master Plan;and

(b) release or discharge a Released Party if the Released Party is adjudged by
the express terms of a judgment rendered on a final determination on the merits
to have committed fraud or wilful misconduct or to have been grossly negligent
or, in the case of directors and officers,in respect ofany Claim referred to
section 5.1of the CCAA.

7.2 Monitor&apos;s On-going Obligations from and after the Plan Implementation
Date

(a) From and after the Plan Implementation Date, the Monitor shall continue to
have, and shall not be released from, its obligations under this Master Plan,
including, but not limited to:

(i) the completion by the Monitor of all its duties in relation to the claims
procedure and all matters related thereto as set out in the Claims Procedure
Order and this Master Plan;and

(ii) the completion by the Monitor of all other matters for which it is
reasonable in the CCAA Proceedings and pursuant to the Orders of the Court made
in the CCAA Proceedings from time to time.

6950542_4ICALDOCS

-11-

(b) The Monitor reserves the right to seek the assistance and/or direction of
the Court. regarding its obligations under this Master Plan before and after the
PlanImplementation Date.ARTICLES GENERAL PROVISIONS8.1 Amendments to the Master
PlanROGI shall be entitled, at any time and from time to time, with the consent
of the Monitor or as otherwise ordered by the Court, to amend, restate, modify
or supplement the Master Plan, provided that any such
amendment,restatement,modification or supplement is contained in a written
document which is filed with the Court and:(a) if made prior to the Meeting,is
communicated to the Affected Creditors in the manner required by the Court (if
so required) or at the Meeting;or(b) if made following the Meeting,is made with
the approval of the Court;provided, however, that any such alteration,
amendment, modification or supplement may be made unilaterally by ROGI before or
after the Sanction Order is issued if it concerns only a matter which, in the
opinion of ROGI and, if applicable, the Monitor is of an administrative nature
required to give better effect to implementation of this Master Plan and is not
adverse to the financial or economic interests of the Affected Creditors.8.2
Further AssurancesNotwithstanding that the transactions and events set out in
this Master Plan may be deemed to occur without any additional act or formality
other than as may be expressly set out herein, each of the Persons affected
hereto shall make, do, and execute or cause to be traded, done or executed all
such further acts, deeds, agreements, assignments, transfers, conveyances,
discharges, assurances, instruments, documents, elections, consents or filings
as may be reasonably required by ROGI in order to implement this Master Plan.8.3
ParamountcyWithout limiting any other provision hereof,from and after the Plan
Implementation Date,in the event of any conflict between this Master Plan and
the covenants, warranties, representations, terms, conditions, provisions or
obligations, expressed, or implied, of any contract, mortgage, security
agreement,indenture,trust indenture,loan agreement,commitment letter,agreement
for sale,lease or other agreement,written or oral and any and all amendments or
supplements thereto existing as at the Plan Implementation Date between ROGIand
any other Persons affected by this Master Plan,the terms, conditions and
provisions ofthis Master Plan shall govern and shall take precedence and
priority.8.4 Waiver of DefaultsFrom and after the Plan lmplementatio&apos;n
Date,each Creditor shall be deemed to have waived any and all defaults by ROGI,
as the case may be, arising on or prior to the Plan Implementation Date in
respect of any covenant, warranty, representation, term, provision, condition or
obligation, express or implied, in every contract,agreement, mortgage, security
agreement, indenture, trust indenture, loan agreement,

6950542_4(CALDOCS

-12-

commitment letter, agreement for sale, lease or other agreement, written or
oral. Any and all notices of default, acceleration of payments and demands for
payments under any instrument, or notices given under the CCAA, including
without limitation, any notices of intention to proceed to enforce security,
shall be deemed to have been rescinded and withdrawn.8.5 Compromise Effective
for all PurposesThe payment, compromise or satisfaction of any Claims under this
Master Plan, if sanctioned and approved by the Court, shall be binding upon each
Affected Creditor,and his,her or its heirs,executors, administrators, legal
personal representatives, successors and assigns, as the case may be, for all
purposes.8.6 TerminationAt any time prior to the Plan Implementation
Date,ROGI,with the consent of Monitor or by Order of the Court, may determine
not to proceed with this Master Plan notwithstanding the obtaining of the
Sanction Order. If the conditions precedent to implementation of this Master
Plan are not satisfied or waived,if ROGI determines not to proceed with this
Master Plan, with the consent of the Monitor or by Order of the Court,or if the
Sanction Order is not issued by the Court: (a) this Master Plan shall be null
and void in all respects,(b) any settlement or compromise embodied in this
Master Plan,and any actionor any document I agreement executed pursuant to this
Master Plan shall be deemed null and void, and(c) nothing contained in this
Master Plan, and no act taken in preparation of the consummation of this Master
Plan, shall: (i) constitute or be deemed to constitute a waiver or release of
any Claims or any defences thereto by or against any of the Affected Creditors
or any other Person, (ii) prejudice in any manner the rights of any of the
Affected Creditors or any other Person in any further proceedings. involving
ROGI, or (iii) constitute an admission of any sort by ROGI, the Affected
Creditors or any other Person.

8.7 Notices

Any notice or other communication to be delivered hereunder will be in writing
and will reference this Master Plan and may,subject to as hereinafter
provided,be made or given by mail,personal delivery or by facsimile or email
transmission addressed to the respective parties as follows:

(a) if to ROGI:

Rogers Oil & Gas Inc.,

106, 1915-27 Avenue NE

Calgary,Alberta T2E 7E4Attention: Fax:E-mail:JerriBeauchamp (403) 291-6602
jerri@gorogers.comwith a copy to:

6950542_4fCALDOCS

-13-

Fraser Milner Casgrain LLP

15th Floor, 855-2nd Street S.W. Calgary,AB T2P ORB

Attention: Fax:

E-mail:

David W.Mann (403) 268-7097 david.mann@fmc-law.com

(b) if to an Affected Creditor:

To the last known address (including fax number or email address) for such
Affected Creditor as specified in the Proof of Claim filed by such Affected
Creditor or, in the absence of such Proof of Claim, to the last known address
for such Affected Creditor as set out in the books and records of ROGI or such
other address of which the Affected Creditor may from time to time notify the
Monitor in accordance with this section;

(c) if to the Monitor: Ernst & Young Inc.,

1000,440- 2nd Avenue,S.W.

Calgary,_Aiberta,T2P SE9

Attention: Fax:

E-mail:

with a copy to:

Neil Narfason (403) 206-5095 neil.narfason@ca.ey.com

Norton Rose LLP

3700 canterra Tower, 400- 3rd Avenue,S.W. Calgary,Alberta T2P 4H2

Attention: Fax:

E-mail:

Steve Leitl

(403) 264-5973 steven.leitl@nortonrose.com

or to such other address as any party may from time to time notify the others in
accordance with this section. All such notices and communications which are
delivered will be deemed to have been received on the date of delivery.All such
notices and communications which are faxed or emailed will be deemed to be
received on the date faxed or emailed if sent before 3:00 p.m. Calgary time on a
Business Day and otherwise will be deemed to be received on the Business Day
next following the day upon which such fax or email was sent. Any notice or
other communication sent by mail will be deemed to have been received on the
third Business Day after the date of mailing.

6950542_4ICALDOCS

-14-

ARTICLE9

DEFINITIONS AND INTERPRETATION

. 9.1 Definitions

In this Master Plan,unless the context should otherwise require,the capitalized
terms and phrases used but not defined herein have the respective meanings given
to them in Schedule "A" attached hereto.

9.2 Article and Section Reference

The terms "this Master Plan", "hereof&apos;, "hereunder", "herein", and similar
expressions refer to this Master Plan as amended, and not to any particular
article, section, subsection, paragraph or clause of this Master Plan,and
include any instrument supplemental hereto. In this Master Plan, a reference to
an article, section, subsection, clause cr paragraph shall, unless otherwise
stated, refer to an article, section, subsection,paragraph or clause of this
Master Plan.

9.3 Extended Meanings

In this Master Plan, where the context so requires,any word importing the
singular number shall include the plural and vice versa;and any word or words
importing gender shall include all genders.

9.4 Interpretation Not Affected by Headings

The division of this Master Plan into articles, sections, subsections,
paragraphs and clauses and the insertion of a table of contents and headings are
for convenience of reference and shall not affect the construction or
interpretation of this Master Plan.

9.5 Date of Any Action

In the event that any date on which any action is required to be taken hereunder
by any Person is not a Business Day, such action shall be required to be taken
on the next succeeding day that is a Business Day.

9.6 Statutory References

Any reference in this Master Plan to a statute includes all regulations made
thereunder,all amendments to such statute or regulations in force from time to
time and any statute or regulation that supplements or supersedes such statute
or regulaticm.

9.7 Successors and Assigns

This Master Plan shall be binding upon and shall enure to the benefit of the
heirs, administrators, executors, legal personal representatives, successors and
assigns, as the case may be, of any Person named or referred to in this Master
Plan.

9.8 Governing Law

This Master Plan shall be governed by and construed in accordance with the laws
of Alberta and the federal laws of Canada applicable therein. All questions as
to the interpretation of or application of this

6950542_4fCALDOCS

-15-

Master Plan and all proceedings taken in connection with this Master Plan and
its revisions shall be subject to the exclusive jurisdiction of the Court.9.9
Inclusive MeaningAs used in this Master Plan, the words "include", "includes",
"including" or any other derivation thereof means,in any case,those words as
modified by the words "without limitation".9.10 SchedulesThe following are the
Schedules to this Master Plan, which are incorporated by reference into
thisMaster Plan and form an integral part hereof: (a) Schedule "A"
Definitions(b) Schedule "B" Articles of Reorganization

6950542_4ICALDOCS

SCHEPULE "A"

Definitions

"Abby" means Abby Inc.

"Abby Common Shares" means the 20,233,615 common shares to be issued by Abby to
the Debenture

Holders pursuant to section 3.1of the Master Plan.

"Abby Plan" means the transactions set out in section 3.1of the Master Plan.

"Abby Plan Implementation Deadline" means the close of business (Calgary time)
August 24, 2012. "Abby Preferred Shares" means the 20,233,615 preferred shares
to be issued by Abby pursuant to

section 3.1of the Master Plan in the name of the Monitor for the benefit of the
Debenture Holders.

"ABCA" means the Business Corporations Act, R.S.A. 2000 c. B-9, as amended.
"Administration Charge" has the meaning given to it in section 30 of the CCAA
Initial Order. "Affected Claims" means all Claims of Affected Creditors.

"Affected Creditor" means a Person who is a Debenture Holder, together with his,
her or its respective heirs, executors, administrators, legal representatives,
successors and assigns.

"Affiliate" means, in relation to any Person, any other Person or group of
Persons acting in concert, directly or indirectly, that controls, is controlled
by or under common control with the first mentioned Person.

"Alternative Plan" means the transactions set out in section 3.4 ofthe Master
Plan.

"Applicable Law" means, in relation to any Person, transaction or event, all
applicable provisions of law, statutes, rules, regulations, official directives
and orders of, and the terms of all judgments, orders and decrees issued by, any
Authorized Authority by which such Person is bound or having application to the
transaction or event in question.

"Articles of Reorganization" means the form of articles of reorganization of
ROGI in the form attached as Schedule "B" to this Master Plan.

"Assets" means all of the property, assets, business and undertaking of ROGI.
"Authorized Authority" means, in relation to any Person, transaction or event,
any:

(A) federal, provincial, state, municipal or local governmental body (whether
administrative, legislative, executive or otherwise), both domestic and foreign;

(B) agency, authority, commission, instrumentality, regulatory body, court, or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government;

6950542_4ICALDOCS

-2-

(C) court, arbitrator, commission or body exercising judicial, quasi-judicial,
administrative or similar functions;or

(D) another body or entity created under the authority of or otherwise subject
to the jurisdiction of any of the foregoing,including any stock or other
securities exchange, in each case having jurisdiction over such Person,
transaction or event."Business Day" means, with respect to any action to be
taken,any day other than Saturday,Sunday or a statutory holiday in the place
where such action is to be taken."Cash Pool" has the meaning given to it in
section 3.1(b)(iv) to the Master Plan."CCAA" means the Companies&apos; Creditors
Arrangement Act (Canada),R.S.C.1985,c. C-36,as amended. "CCAA Charges" means
collectively, the Administration Charge and the Director&apos;s Charge, as
defined inthe Initial Order."CCAA Filing Date" means August 17, 2011, being the
date of the CCAA InitialOrder."CCAA InitialOrder" means the initial order
granted by the Court in the CCAA Proceedings on August 17,2011."CCAA
Proceedings" means the CCAA proceedings commenced on August 17, 2011 in the
Court ofQueen&apos;s Bench of Alberta as Action No.1101-11261."Chief Information
Officer" means Jerri Beauchamp, appointed as chief information officer pursuant
to a Court Order dated April16,2012."Claim" means any claim of any Person
against ROGI or their respective Assets in connection with any
indebtedness,liability or obligation of any kind of ROGI in existence on the
Plan Implementation Date, including fines, penalties and fees in respect
thereof, and any interest accrued thereon, if entitled thereto, howsoever
evidenced,and costs payable in respect thereof,whether or not such indebtedness,
liability or obligation is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
unsecured, present, future, known or unknown, by guarantee, surety, insurance
deductible or otherwise, and whether or not such indebtedness,liability or
obligation is executory or anticipatory in nature,including the right or ability
of any Person (including any past or present officer or director of ROGI} to
advance a claim for contribution or indemnity or otherwise with respect to any
matter, action,cause or chose in action,whether existing at present or commenced
in the future,which indebtedness,liability or obligation is based in whole or in
part on facts existing prior to the Plan Implementation Date,and includes any
other claim that would have been a claim provable in bankruptcy had ROGIbecome
bankrupt on the Plan Implementation Date."Claims Bar Date" means the "Claims Bar
Date" as set out in the Claims Procedure Order."Claims Procedure Order" means
the Claims Procedure Order of the Court granted on April16, 2012. "Claim Value",
means, with respect to any Creditor, the amount of such Creditor&apos;s Proven
Claim, or in ·the case of a Disputed Claim, the value assigned to such Disputed
Claim for voting purposes by theMonitor or the Court. The assignment of a Claim
Value to a Disputed Claim for purposes of voting at the

6950542_4ICALOOCS

-3-

Creditors&apos; Meeting shall not be construed as an admission that the Disputed
Claim is a Proven Claim for distribution or any other purposes."Class A Special
Shares" means an equal number of Class A non-voting special shares of ROGI to be
issued, exhanged and distributed to the existing shareholders ROGI which will
have the attributes set forth in the Articles of Reorganization."Common Shares"
means the common shares of ROGI."Control" means the possession, directly or
indirectly, by such Person or group of Persons acting in concert, of the power
to direct or cause the direction of the management and policies of the first
mentioned Person, whether through the ownership of voting securities, other
voting interests or otherwise."Court" means the Alberta Court of Queen&apos;s
Bench having jurisdiction in the CCAA Proceedings. "Creditor" means any Person
having a Claim."Creditors&apos; Meeting" means the meeting called for the
purposes of considering or voting in respect ofthis Master Plan,which has been
set by the Creditors&apos; Meeting Order."Creditors&apos; Meeting Order" means
the Order of the Court to be obtained by ROGI which Order shall, among other
things, set the date for the Creditors&apos; Meeting and establish the
procedures to be followed in connection with the Creditors&apos; Meeting, as it
may be amended or supplemented."Crown" means Her Majesty in right of Canada or a
province thereof."Debenture Holder" means any Person that purchased any series
of debenture sold by ROGIduring the period June 30, 2008 up to and including the
date of filing the CCAA Initial Order."Director and Officer Indemnity Claims"
means all Claims of any director or officer of ROGI in respect of which such
director or officer is entitled to be indemnified under paragraph 20 of the
Initial Order but only to the extent that such Claims (1) are secured by the
Directors&apos; Charge, and (2) are not otherwise released by Section 7.1ofthe
Master Plan."Director&apos;s Charge" has the meaning given to it in paragraph
21of the CCAA InitialOrder."Disputed Claim" means any Claim which has been
received by the Monitor but has not been accepted as proven or which is being
disputed in whole or in part by the Monitor or any other Person entitled to do
so and has not been resolved by agreement or by further Order of the
Court."Dollars" and "$" mean dollars in lawful currency of
Canada."FinalDetermination" means any determination for which, pursuant to
Applicable Law, all time limits for and all rights to dispute, appeal or further
appeal (from) such determination have expired or been exhausted."MaterialAdverse
Change" means,before giving effect to the transactions contemplated by the
Master Plan, any material adverse change, financial or otherwise, in the
business, financial condition, operations, prospects, Assets or affairs of ROGI,
taken as a whole,or any occurrences or circumstances

69SOS42_4ICALDOCS

-4-

which have resulted or might reasonably be expected to result in a material
adverse change thereto (other than changes in the market price or changes
attributable to general economic conditions, including changes in interest rates
and fluctuations in the prices of petroleum substances)."Monitor" means Ernst &
Young Inc.,as monitor in the CCAA Proceedings."Monitor&apos;s Certificate" has
the meaning given to it in Section 6.4 of the Master Plan."Monitor&apos;s Eighth
Report" means the eighth report of the Monitor, filed in these CCAA Proceedings.
"Order" means any order of the Court."Person" includes any individual,
partnership, limited partnership,joint venture, trust, body
corporate,unincorporated organization, committee, trade creditors&apos;
committee, government or agency or instrumentality thereof, and any other entity
howsoever designated or constituted, and "Persons" shall mean more than one of
them."Plan Implementation Date" means the date that all of the conditions set
forth in Section 6.1have been satisfied or waived in respect of the Abby Plan,
or the date upon which the Alternative Plan is implemented pursuant to the
Master Plan."Proof of Claim" means the Proof of Claim in substantially the form
attached to the Claims Procedure Order, as submitted to the Monitor by an
Affected Creditor in accordance with the Claims Procedure Order."Proven Claim"
means a Claim from an Affected Creditor in respect of which there has been a
FinalDetermination of such Claim in accordance with the Master Plan and/or any
applicable Order."Required Majority of Affected Creditors" means, with respect
to each class of Affected Creditors, a) the number of affirmative votes exceeds
SO% of the votes cast, and b) the aggregate claim value attributable to the
affirmative votes equals r exceeds 66 2/3 % of the aggregate claim value
attributable to the votes cast."Restructuring Costs" means all of ROGI&apos;s
costs (including legal, accounting, engineering and other consultants), incurred
in respect of the CCAA Proceedings up to the Plan Implementation Date,
including,without limitation,in the preparation of and implementation of the
terms of the Master Plan, including relating to finalizing the Claims process
and determination of priority."Retainer&apos;&apos; means an agreement entered
into between ROGI and the Chief Information Officer whereby the Chief
Information Officer agrees to provide the provision of services, on an hourly
basis, to-administer distributions in respect of either the Abby Plan or the
Alternative Plan."Sanction Order" means an Order sanctioning this Master Plan
and giving all necessary directions regarding its implementation."UnaffeCted
Claims" has the meaning given to it in Section 2.3 ofthe Master Plan."Unaffected
Creditor" means a Creditor holding an Unaffected Claim, but only in respect of
thatUnaffected Claim.

6950542_4ICALDOCS

-5-

"Unproven Claims" has the meaning given to it in Section 3.6 of the Master Plan.
"Unsecured Claim" means the Claim of an Unsecured Creditor.

"Unsecured Creditor" means a Creditor who is an "unsecured creditor" of ROGI
within the meaning of the CCAA and shall be treated as an Unsecured Creditor for
the unsecured portion of its claim.

69S0542_4ICALDOCS

SCHEDULE "B" Articles of Reorganization

(See Attached)

6950542_4ICALOOCS

ALBERTA ARTICLES OF REORGANIZATION Business Corporations Act Section 192

1. Name of Corporation 2. Corporate Access Number

ROGERS OIL & GAS INC. 2014101915

3. In accordance with the Order for Reorganization,the Articles of Incorporation
are amended as follows:

Pursuant to the provisions of section 192 of the Business Corporations Act, the
Articles of theCorporation are hereby amended by Court Order:(a) to replace the
rights, privileges, restrictions and conditions attached to the CommonShares in
the capitalof the Corporation with those set forth in the annexed Schedule A;(b)
to authorize the creation of 10,554,861 Class A Special Shares having the
rights, privileges,restriction and conditions set forth in the annexed Schedule
A;(i) 100 Class A Common Shares;{ii) 10,554,861Class A Special Shares;{c) to
change all of the issued and outstanding Common Shares into Class A Special
Shares on a one for one basis;(d) to delete the Schedule A currently attached to
the Articles and replace it with the amended Schedule A attached hereto.

NAME OF PERSON AUTHORIZING (please print) SIGNATURE TinE (please print) DATE

This information is being collected for the purposes of corporate registry
records in accordance with the Business Corporations Act. Questions about the
collection of this information can be directed to the Freedom of Information and
Protection of Privacy Coordinator for Alberta, Alberta Registries;Research and
Program Support 3rd Floor,Commerce Place,10155 -102 Street, Edmonton, Alberta
TSJ 4L4 (780)422-7330.

6950542_4ICALDOCS

SCHEDULE "A"

to the Articles of Reorganization of Rogers Oil & Gas Inc.1. Authorized Share
Capital.The classes and maximum number of shares that the Corporation is
authorized to issue: (a) an unlimited number of Common Shares;(b)
10,554,861Class A Special Shares;all without nominal or par value and having
rights, privileges, restrictions and conditions as set out below. ·2. Common
Shares.The rights, privileges, restrictions and conditions attaching to the
Common Shares shall be as follows:(a) Voting. The holders of Common Shares of
the Corporation shall be entitled to receive notice of, to attend and to vote at
all meetings of shareholders of the Corporation except at meetings where only
holders of a specified class of shares are entitled to attend and vote. Each
Common Share shall entitle the holder thereof to one vote.(b) Dividends. Subject
to applicable law,the holders of Common Shares shall be entitled to receive such
dividends as may be declared thereon by the board of directors of the
Corporation from time to time.(c) Uquidation,dissolution,etc. In the event of
the liquidation, dissolution or winding-up of the Corporation, whether voluntary
or involuntary, the holders of Common. Shares shall be entitled to receive all
of the remaining property and assets of the Corporation.3. Class A
SpecialShares.The rights, privileges, restrictions and conditions attaching to
the Class A Special Shares shall be as follows:(a) Voting. Except as otherwise
required by applicable law, the holders of Class A Special Shares of the
Corporation shall not be entitled to receive notice of, to attend or vote at
meetings of shareholders of the Corporation.(b) Dividends. The holders of Class
A Special Shares shall not be entitled to receive dividends.(c)
Liquidation,dissolution,etc. In the event of the liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary, the holders of
Class A Special Shares shall not be entitled to receive any of the property or
assets remaining for distribution to shareholders of the Corporation, unless
there are no holders of any

6950542_4ICALDOCS

-2-

Common Shares. In the event there are no holders of Common Shares, the holders
of Class A Special Shares shall be entitled to receive all of the remaining
property and assets of the Corporation.

(d) Redemption.

(i) Subject to applicable law,the Corporation may redeem all, but not less than
all, of the outstanding Class A Special Shares without consideration and without
prior notice. The date the redemption is to occur (in this section 3, the
"Redemption Date") shall be at any time as determined by the board of directors
of the Corporation in their sole discretion upon a resolution of the
directors.(ii) On the Redemption Date, the Corporation shall cancel the Class A
Special Shares. The shares subject to redemption shall be deemed to have been
redeemed as of the Redemption Date and the holders thereof shall have no further
rights with respect to such shares.

6950S42_4ICALDOCS

SCHEDULE "B" TO&apos;MEETING ORDERNOTICE OF THE CREDITORS&apos;MEETING OF ROGERS
OIL &GAS INC.("ROGI")Capitalized terms used and not otherwise defined in this
Notice are as defined in the Creditors&apos; MeetingOrder,dated June
25,2012.NOTICE IS HEREBY GIVEN that the Plan of Compromise and Arrangement of
ROGI dated June 25, 2012 (as may be amended from time to time, the "Plan") was
filed pursuant to the Companies&apos; Creditors Arrangement Act {the "CCAA")
with the Alberta Court of Queen&apos;s Bench (the "CCAA Court") on June
26,2012.The Plan contemplates the compromise of the rights and claims of
ROGI&apos;s Affected Creditors {asdefined in the Plan).Important documents which
you should review (the "Information Package"), including the Plan, the Meeting
Order, and the Monitor&apos;s Eighth Report,are available from the website of
the Court-appointed monitor, Ernst & Young Inc at www.ev.com/ca/ROGI (the
"Monitor&apos;s Website"). If you are unable to access this website, you may
obtain a c:opy of the Information Package by contacting the Monitor bye mail at
peter.chisholm@ca.ey.com or by telephone at (403) 206-5061. Details of the Plan
and the distributions to be made thereunder to creditors are more fully
described in the Monitor&apos;s Eighth Report enclosed in the Information
Package.NOTICE IS ALSO HEREBY GIVEN that ROGI may vary,modify, amend, or
supplement the Plan:1. By way of supplementary or amended and restated plan or
plans of compromise or arrangement or both filed with the CCAA Court (an
"Amended Plan") at any time or from time to time prior to the commencement of
the Creditors&apos; Meeting (as defined hereafter), provided that ROGIobtains
the prior consent of the Monitor, or an order of the CCAA Court, to any such
variation, modification, amendment or supplement. Any such Amended Plan will,
for all purposes, be deemed to be part of and incorporated into this Plan. Any
such variation, modification, amendment or supplement shall be posted on the
Monitor&apos;s Website noted above on the day on which it is filed with the CCAA
Court and notice will be provided to the CCAA Proceedings service list.
Creditors are advised to check the Monitor&apos;s Website regularly. Creditors
who wish to receive written notice of any variation, modification, amendment or
supplement to the Plan should contact the Monitor by email at
peter.chisholm@ca.ey.com, by telephone at (403) 206-5061,or at the address of
the Monitor listed in the Plan.2. By proposing any such variation, modification
of, or amendment or supplement to the Plan during the Creditors&apos; Meeting,
provided that (a) ROGI obtains the prior consent of the Monitor to any such
variation, modification, amendment or supplement, and (b) oral notice of such
variation, modification, amendment or supplement is given to all Creditors
entitled to vote present in person or by proxy at the Creditors&apos; Meeting
prior to the vote being taken, in which case any such variation, modification,
amendment or supplement shall, for all purposes, be deemed to be part of the
Plan. Any variation, amendment,modification or supplement at the Creditors&apos;
Meeting will be promptly posted on the Monitor&apos;s Website and filed with the
CCAA Court as soon as practicable following the Creditors&apos; Meeting."3.
After the Creditors&apos; Meeting, and both prior to and subsequent to the
obtaining of an Order sanctioning the Plan (the "Sanction Order"), ROGI may at
any time and from time to time vary, amend, modify or supplement the Plan
without the need for obtaining an Order of the CCAA

6960278_3ICALDOCS

-2-

Court or providing notice to the Creditors, if ROGI and the Monitor, acting
reasonably and in good faith, determine that such variation, amendment,
modification or supplement is of an administrative nature that is not adverse to
the financial or economic interests of any of the Affected Creditors under the
Plan and is necessary in order to give effect to the substance of the Plan or
the Sanction Order. The Monitor shall post a notice of such variance, amendment,
modification or supplement to the Plan on the Monitor&apos;s Website, together
with the varied, amended, modified or supplemented language.NOTICE IS ALSO
HEREBY GIVEN that the order of the CCAA Court dated June 26, 2012 (the "Meeting
Order") established the procedures for ROGI to call, hold and conduct a meeting
of its Creditors (the "Creditors&apos; Meeting") to consider and vote on the
Plan. For the purpose of considering and voting on the Plan, and receiving
distributions thereunder, the Affected Claims of the Affected Creditors shall
be· grouped into three classes as set out in the Plan.NOTICE IS ALSO HEREBY
GIVEN that the Creditors&apos; Meeting will be held at the following date, time
and location:Date: Time: Location:July 18, 2012

!O:OOa.m.

The offices of Fraser Milner Casgrain LLP,1500-850 2"d Street
SW,Calgary,AlbertaOnly those Affected Creditors with a Claim (each such
creditor, an "Eligible Voting Creditor&apos;&apos;) (or their respective
proxyholders) will be eligible to attend the Creditors&apos; Meeting and vote on
the Plan. Holders of an Unaffected Claim (as defined in the Plan) will not be
entitled to attend and vote at the Creditors&apos; Meeting.Any Eligible Voting
Creditor who is unable to attend the applicable Creditors&apos; Meeting may vote
by proxy. Further, any Eligible Voting Creditor who is not an individual may
only attend and vote at the Creditors&apos; Meeting if a proxyholder has been
appointed to act on its behalf at such Creditors&apos; Meeting.Proxies,once duly
completed, dated and signed, must be sent by email to the Monitor, or if cannot
be sent by email, delivered to the Monitor at the address of the Monitor as set
out on the Proxy form. Proxies must be received by the Monitor by no later than
12:00 noon. (Mountain time) on the last Business Day preceding the date set for
the Creditors&apos; Meeting or any adjournment thereof.· Proxies may also be
delivered by hand to the Chair prior to the commencement of the Creditors&apos;
Meeting. After commencement of the Creditors&apos; Meeting,no Proxies can be
accepted by the Monitor.NOTICE IS ALSO HEREBY GIVEN that if the Plan is approved
by the Required Majorities (as defined below) at the Creditors&apos;
Meeting,ROGIshall seek approval of the Plan by the CCAA Court at a motion for
the Sanction Order,which motion shall be returnable before the CCAA Court at
11:00 am (Calgary time) on July 20, 2012, or as soon after that date as the
matter can be heard (the "Sanction Hearing"). Any person wishing to oppose the
motion for the Sanction Order must serve upon the lawyers for both ROGI and the
Monitor as well as those parties listed on the Service List as posted on the
Monitor&apos;s Website, by not later than 5:00 p.m. (Calgary time) on July
18,2012,a copy of the materials to be used to oppose the motion for approval of
the Plan,setting out the basis for such opposition.NOTICE IS ALSO HEREBY GIVEN
that in order for the Plan to become effective:

6960278_3ICALDOCS

-3-

1. the Plan must be approved at the Creditors&apos; Meeting by the affirmative
vote of a majority in number, representing not less than two-thirds in v lue of
the voting claims, of Eligible Voting Creditors,in person or by proxy (the
"Required Majorities");2. the Plan must be sanctioned by the CCAA Court;and3.
the conditions to the implementation of the Plan as set out in the Plan must be
satisfied or waived.The Information Package,including the Plan,and the
Monitor&apos;s Eighth Report may be obtained from the Monitor&apos;s Website,or
by requesting one from the Monitor by email at peter.chisholm@ca.ey.com or by
telephone at (403) 206-5061. You should review the Information Package
carefully.

6960278_3(CALDOCS

SCHEDULE "C" TO MEETING ORDER

IN THE MATTER OF THE COMPANIES&apos; CREDITORS ARRANGEMENT ACT,
R.S.C.1985,c.C-36,AS AMENDED

AND IN THE MATTER OF A PLAN OF COMPROMISE OR ARRANGEMENT OF ROGERS OIL & GAS
INC.

PROXY PROXY

Before completing this Proxy, please read carefully the accompanying
instructions for the proper

completion and return ofthe form.

Capitalized terms used and not otherwise defined herein have the meanings
ascribed to them in the Plan of Compromise and Arrangement of the Applicant
dated June 25, 2012 {as may be amended from time to time, the "Plan") filed
pursuant to the Companies&apos; Creditors Arrangement Act {the "CCAA") with the
Alberta Court of Queen&apos;s Bench (the "CCAA Court") on June 26, 2012.

In accordance with the Plan and the Order of the Court made on June 26, 2012
(the "Meeting Order"), Proxies may only be filed by Creditors having a Proven
Claim ("Eligible Voting Creditors").

PROXIES,ONCE DULY COMPLETED,DATED AND SIGNED,MUST BE SENT BY EMAIL TO THE
MONITOR, OR IF IT CANNOT BE SENT BY EMAIL,DELIVERED TO THE MONITOR BY REGISTERED
MAIL,FACSIMILE TRANSMISSION OR COURIER, AND RECEIVED BY THE MONITOR BY NO LATER
THAN 12:00 NOON (CALGARY TIME) ON THE LAST BUSINESS DAY PRECEDING THE DATE SET
FOR THE CREDITORS&apos; MEE&apos;nNG OR ANY ADJOURNMENT THEREOF,OR DELIVERED BY
HAND TO THE CHAIR PRIOR TO THE COMMENCEMENT OF THE CREDITORS&apos; MEETING.
AFTER COMMENCEMENT OF THE CREDITORS&apos; MEETING (OR ANY ADJOURNMENT
THEREOF),NO PROXIES CAN BE ACCEPTED BY THE MONITOR.

THE UNDERSIGNED ELIGIBLE VOTING CREDITOR hereby revokes all Proxies previously
given, if any, and nominates,constitutes, and appoints Neil Narfason of Ernst &
Young Inc.,in its capacity as Monitor, or such Person as he,in his sole
discretion,may designate or,instead of the foregoing, appoints:




Print Name of Proxyholder if wishing to appoint someone other than Mr. Neil
Narfason of Ernst & Young Inc.

to attend on behalf of and act for the Eligible Voting Creditor at the
Creditors&apos; Meeting to be held in connection with the Plan and at any and
all adjournments, postponements or other rescheduling of the Creditors&apos;
Meeting, and to vote the amount of the Eligible Voting Creditor&apos;s Affected
Claim(s) for voting purposes as determined by and accepted for voting purposes
in accordance with the Creditors&apos; Meeting Order and as set out in the Plan
as follows:

A. (mark one only):

Cl Vote FOR approvalof the resolution to accept the Plan;or

6960278_3ICALDOCS

-2-

!J Vote AGAINST approval of the resolution to accept the Plan.

If a box is not marked as a vote for or against approval of the Plan, this Proxy
shall be voted for approval of the Plan.

-and-

B. Vote at the nominee&apos;s discretion and otherwise act for and on behalf of
the undersigned Eligible Voting Creditor with respect to any amendments or
variations to the matters identified in the notice of the Creditors&apos;
Meeting and in this Plan, and with respect to other matters that may properly
come before the Creditors&apos; Meeting.

Dated this day of --J 2012.




Print Name of Eligible Voting Creditor Title of the authorized signing officer
of the corporation,partnership or trust,if applicable




Signature of Eligible Voting Creditor or,if the Eligible Voting Creditor is a
corporation, partnership or trust,signature of an authorized signing officer of
the corporation, partnership or trust

Telephone number of the Eligible Voting

Creditor or authorized signing officer




Mailing Address of Eligible Voting Creditor Email address of Eligible Voting
Creditor




Print Name of Witness,if Eligible Voting

Creditor is an individual

Signature of Witness

RETURN THIS COMPLETED PROXY TO:

By email: peter.chisholm@ca.ey.com

By registered mail,courier,or facsimile: Ernst & Young Inc.

Attn:Peter Chisholm

1000-440 2 Avenue SW Calgary,Alberta T2P SE9

Telephone:(403) 206-5061

Fax:(403) 206-5075

6960278_3(CALDOCS

·.

- 3-

INSTRUCTIONS FOR COMPLETION OF PROXY1. This Proxy should be read in conjunction
with the Plan of Compromise and Arrangement of the Applicant dated June 25, 2012
(as it may be amended, restated or supplemented from time to time, the "Plan")
filed pursuant to the Companies&apos; Creditors Arrangement Act (the "CCAA")
with the Alberta Court of Queen&apos;s Bench (the "CCAA Court") on June 26, 2012
and the Meeting Order. Capitalized terms used herein not otherwise defined shall
have the meanings ascribed to them in the Plan.2. Each Eligible Voting Creditor
has the right to appoint a person (who need not be a Creditor) (a
"Proxyholder&apos;&apos;) to attend, act and vote for and on behalf of such
Eligible Voting Creditor and such right may be exercised by inserting the name
of the Proxyholder in the blank space provided on the Proxy.3. If no name has
been inserted in the space provided to designate the Proxyholder on the Proxy,
the Eligible Voting Creditor will be deemed to have appointed Neil Narfason of
Ernst & Young Inc.,in its capacity as Monitor (or such other Person as he,in his
sole discretion,may designate), as the Eligible Voting Creditor&apos;s
Proxyholder.4. An Eligible Voting Creditor who has given a Proxy may revoke it,
unless such Eligible Voting Creditor has agreed otherwise (as to any matter on
which a vote has not already been cast pursuant to its authority), by an
instrument in writing executed by such Eligible Voting Creditor or by its
attorney,duly authorized in writing or, if an Eligible Voting Creditor is not an
individual, by an officer or attorney thereof duly authorized,and deposited with
the Monitor.5. If this Proxy is not dated in the space provided,it shall be
deemed to be dated as of the date on which it is received by the Monitor.6. A
valid Proxy from the same Eligible Voting Creditor bearing or deemed to bear a
later date than this Proxy will be deemed to revoke this Proxy. If more than one
valid Proxy from the same Eligible Voting Creditor and bearing or deemed to bear
the same date are received by the Monitor with conflicting instructions, such
Proxies shall not be counted for the purposes of the vote.7. This Proxy confers
discretionary authority upon the Proxyholder with respect to amendments or
variations to the matters identified in the notice ofthe Creditors&apos; Meeting
and in the Plan,and with respect to other matters that may properly come before
the Creditors&apos; Meeting.8. The Proxyholder shall vote the Claim of the
Eligible Voting Creditor in accordance with the direction of the Eligible Voting
Creditor appointing him/her on any ballot that may be called for at the
Creditors&apos; Meeting. IF AN EUGIBLE VOTING CREDITOR FAILS TO INDICATE ON THIS
PROXY A VOTE FOR OR AGAINST APPROVAL OF THE RESOLUTION TO ACCEPT THE PLAN,THIS
PROXY WILL BE VOTED FOR THE RESOLUTION TO APPROVE THE PLAN, INCLUDING ANY
AMENDMENTS,VARIATIONS OR SUPPLEMENTS THERETO.9. This Proxy must be signed by the
Eligible Voting Creditor or by a person duly authorized (by power of attorney)
to sign on the Eligible Voting Creditor&apos;s behalf or, if the Eligible Voting
Creditor is a corporation, partnership or trust, by a duly authorized officer or
attorney of the corporation, partnership or trust. If you are voting on behalf
of a corporation, partnership or

6960278_3ICAUDOCS

-4-

trust, you may be required to provide documentation evidencing your power and
authority to sign this Proxy.

10. PROXIES, ONCE DULY COMPLETED, DATED AND SIGNED, MUST BE SENT BY EMAIL TO THE
MONITOR,OR IF IT CANNOT BE SENT BY EMAIL,DELIVERED TO THE MONITOR BY REGISTERED
MAIL, FACSIMILE TRANSMISSION OR COURIER, AND RECEIVED BY THE MONITOR BY NO LATER
THAN 12:00 NOON (CALGARY TIME) ON THE LAST BUSINESS DAY PRECEDING THE DATE SET
FOR THE CREDITORS&apos; MEETING OR ANY ADJOURNMENT THEREOFIF ANY PERSON ON THE
EUGIBLE VOTING CREDITOR&apos;S BEHALF IS TO AlTEND THE CREDITOR&apos; MEETING
AND VOTE ON THE PLAN OR IF THE EUGIBLE VOTING CREDITOR WISHES TO APPOINT NEIL
NARFASON TO ACT AS THE ELIGIBLE VOTING CREDITOR&apos;S NOMINEE.

By email: peter.chisholm@ca.ey.com

By registered mail,courier, or facsimile: Ernst & Young Inc.

Attn: Peter Chisholm

1000-440 2 Avenue SW Calgary,Alberta T2P SE9

Telephone:(403) 206-5061

Fax: (403) 206-5075

PROXIES MAY ALSO BE HAND DELIVERED TO THE CHAIR OF THE CREDITORS&apos; MEETING
PRIOR TO THE COMMENCEMENT OF THE CREDITORS&apos; MEETING. AFTER THE COMMENCEMENT
OF THE CREDITORS&apos; MEETING,NO PROXIES CAN BE ACCEPTED BY THE MONITOR.

11. The Applicant and the Monitor· are authorized to use reasonable discretion
as to the adequacy of compliance with respect to the manner in which any Proxy
is completed and executed, and may waive strict compliance with the requirements
in connection with the deadlines imposed by the Meeting Order.

6960278_3ICALDOCS

•,

SCHEDULE "D" TO MEETING ORDER

PLAN RESOLUTION IN RESPECT OF ROGERS OIL & GAS INC.("ROGI") TEXT OF PLAN
RESOLUTION OF ROGIPlan of Compromise and Arrangement under the Companies&apos;
Creditors Arrangement ActBE IT RESOLVED THAT:1. the Plan of Compromise and
Arrangement dated June 25, 2012 filed by ROGI under the Companies&apos;
Creditors Arrangement Act, as may be amended, restated or supplemented in
accordance with its terms (the ,,Plan"), presented to the Creditors&apos;
Meeting (as defined in the Plan) be and is hereby authorized and approved;2.
notwithstanding that this resolution has been passed and the Plan approved by
the required majorities of Eligible Voting Creditors (as defined in the
Plan),the directors of ROGI be and they are hereby authorized and empowered to
amend or not proceed with the Plan in accordance with the terms thereof;and ,the
Chief Information Officer (the 11CIO") of ROGI be, and is hereby authorized,
empowered and instructed, acting for, and in the name of and on behalf of each
of ROGI (but not the creditors), to execute, or cause to be executed, and to
deliver or cause to be delivered for, on behalf of and in the name of ROGI, all
such documents,agreements and instruments and to do or cause to be done all such
other acts and things as the CIO determines to be necessary or desirable in
order to carry out the Plan, such determination to be conclusively evidenced by
the execution and delivery by the CIO of such documents,agreements or
instruments or the doing of any such act or thing.

6960278_31 CALDOCS









